Citation Nr: 9900575	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas 


THE ISSUES

1.  Entitlement to service connection for a torn anterior 
cruciate ligament and torn anterior horn of lateral meniscus 
of the right knee.

2.  Entitlement to a compensable rating for right knee 
patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel



INTRODUCTION

The appellant had active service from May 1984 to May 1988 
and from December 1988 to December 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


REMAND

In the veterans substantive appeal dated in April 1997, he 
requested a personal hearing before a Travel Board at the RO.  
A September 1997 remand by the Board  instructed the RO to 
schedule said hearing after additional development of the 
claim had been completed.  A hearing was not scheduled.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.

This case is remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
